 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     PING AN INSURANCE (GROUP)                CASE NO. 2:18-cv-03582-JAK (KSx)
12   COMPANY OF CHINA, LTD., a
     limited company organized in China,      [PROPOSED] STIPULATED
13                                            PROTECTIVE ORDER
                    Plaintiff,
14                                            The Hon. John A. Kronstadt
           v.
15   PING AN GROUP INC. DBA                   Magistrate Judge: The Hon. Karen L.
                                              Stevenson
16   PING AN INSURANCE CENTER,
     a California corporation,
17
                    Defendant.
18

19

20

21

22

23

24

25

26

27

28
           [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
 2   on the parties’ Proposed Stipulated Protective Order (“Stipulation”) filed on
 3   November 27, 2018, the terms of the protective order to which the parties have
 4   agreed are adopted as a protective order of this Court (which generally shall
 5   govern the pretrial phase of this action) except to the extent, as set forth below,
 6   that those terms have been modified by the Court’s amendment of paragraphs
 7   4, 5.2(b), 6.2, 6.3, and 9(c) of the Stipulation.
 8

 9       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
10                                 MODIFIED BY THE COURT1
11

12   1. INTRODUCTION
13          A.      PURPOSES AND LIMITATIONS
14          Discovery in this Action is likely to involve production of confidential,
15   proprietary, or private information for which special protection from public
16   disclosure and from use for any purpose other than prosecuting this litigation may
17   be warranted. Accordingly, the Parties hereby stipulate to and petition the court to
18   enter the following Stipulated Protective Order. The Parties acknowledge that this
19   Order does not confer blanket protections on all disclosures or responses to
20   discovery and that the protection it affords from public disclosure and use extends
21   only to the limited information or items that are entitled to confidential treatment
22   under the applicable legal principles. The Parties further acknowledge, as set forth
23   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
24   file confidential information under seal; Civil Local Rule 79-5 sets forth the
25   procedures that must be followed and the standards that will be applied when a
26

27   1
             The Court’s additions to the agreed terms of the Protective Order are generally indicated
     in bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.
28
                                                     -1-
             [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   party seeks permission from the Court to file material under seal.
 2         B.     GOOD CAUSE STATEMENT
 3         This Action is likely to involve customer lists, customer information,
 4   marketing information, financials, marketing strategies, and other valuable
 5   research, development, commercial, financial, and/or proprietary information for
 6   which special protection from public disclosure and from use for any purpose other
 7   than prosecution of this Action is warranted. Such confidential and proprietary
 8   materials and information consist of, among other things, confidential business or
 9   financial information, information regarding confidential business practices,
10   marketing strategies, business plans, business expansion plans, client engagements,
11   and/or other confidential research, development, or commercial information
12   (including information implicating privacy rights of third parties), information
13   otherwise generally unavailable to the public, or which may be privileged or
14   otherwise protected from disclosure under state or federal statutes, court rules, case
15   decisions, or common law. Accordingly, to expedite the flow of information, to
16   facilitate the prompt resolution of disputes over confidentiality of discovery
17   materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in preparation for and in the conduct of trial, to address their handling
20   at the end of the litigation, and serve the ends of justice, a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26   2. DEFINITIONS
27         2.1.   Action: This pending federal lawsuit captioned Ping An Insurance
28   (Group) Company of China, Ltd. v. Ping An Group Inc. Dba Ping An Insurance
                                                -2-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   Center, 2:18-cv-03582-JAK (KSx).
 2         2.2.    Challenging Party:      a Party or Non-Party that challenges the
 3   designation of information or items under this Order.
 4         2.3.    “CONFIDENTIAL” Information or Items: information (regardless of
 5   how it is generated, stored or maintained) or tangible things that qualify for
 6   protection under Federal Rule of Civil Procedure 26(c).
 7         2.4.    Counsel (without qualifier): Outside Counsel of Record and House
 8   Counsel (as well as their support staff).
 9         2.5.    Designating Party: a Party or Non-Party that designates information
10   or items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY”.
13         2.6.    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced
16   or generated in disclosures or responses to discovery in this matter.
17         2.7.    Expert:   a person with specialized knowledge or experience in a
18   matter pertinent to the litigation who (1) has been retained by a Party or its Counsel
19   to serve as an expert witness or as a consultant in this Action, (2) is not a past or
20   current employee of a Party or of a Party’s competitor, and (3) at the time of
21   retention, is not anticipated to become an employee of a Party or of a Party’s
22   competitor.
23         2.8.    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
24   Information or Items: extremely sensitive “Confidential Information or Items,”
25   disclosure of which to another Party or Non-Party would create a substantial risk of
26   serious harm that could not be avoided by less restrictive means.
27   \\
28   \\
                                                 -3-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1         2.9.   House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.10. Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this Action.
 6         2.11. Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   which has appeared on behalf of that party, and includes support staff.
10         2.12. Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.13. Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.14. Professional Vendors:       persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.15. Protected Material:      any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY.”
22         2.16. Receiving Party:       a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24   3. SCOPE
25         The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
                                               -4-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   presentations by Parties or their Counsel that might reveal Protected Material.
 2   However, the protections conferred by this Stipulation and Order do not cover the
 3   following information: (a) any information that is in the public domain at the time
 4   of disclosure to a Receiving Party or becomes part of the public domain after its
 5   disclosure to a Receiving Party as a result of publication not involving a violation
 6   of this Order, including becoming part of the public record through trial or
 7   otherwise; and (b) any information known to the Receiving Party prior to the
 8   disclosure or obtained by the Receiving Party after the disclosure from a source
 9   who obtained the information lawfully and under no obligation of confidentiality to
10   the Designating Party. This Order does not govern the use of Protected
11   Material at trial. Any use of Protected Material at trial may shall be governed by
12   a separate agreement or order.
13   4.    DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order shall remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition shall be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
18   with or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law.
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\
                                               -5-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. To the extent it is practical to do so, the
 6   Designating Party must designate for protection only those parts of material,
 7   documents, items, or oral or written communications that qualify – so that other
 8   portions of the material, documents, items, or communications for which protection
 9   is not warranted are not swept unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber or retard the case development process or
13   to impose unnecessary expenses and burdens on other parties) may expose the
14   Designating Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection at all or do not qualify for the
17   level of protection initially asserted, that Designating Party must promptly notify all
18   other Parties that it is withdrawing the inapplicable designation.
19         5.2    Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24         Designation in conformity with this Order requires:
25                a)     for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum the legend
28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                               -6-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   ONLY” to each page that contains protected material. If only a portion or portions
 2   of the material on a page qualifies for protection, the Producing Party also must
 3   clearly identify the protected portion(s) (e.g., by making appropriate markings in
 4   the margins) and must specify for each portion the level of protection being
 5   asserted.
 6         A Party or Non-Party that makes original documents or materials available
 7   for inspection need not designate them for protection until after the inspecting Party
 8   has indicated which material it would like copied and produced. During the
 9   inspection and before the designation, all of the material made available for
10   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY.” After the inspecting Party has identified the documents it wants copied
12   and produced, the Producing Party must determine which documents, or portions
13   thereof, qualify for protection under this Order. Then, before producing the
14   specified documents, the Producing Party must affix the appropriate legend
15   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY”) to each page that contains Protected Material. If only a portion or portions
17   of the material on a page qualifies for protection, the Producing Party also must
18   clearly identify the protected portion(s) (e.g., by making appropriate markings in
19   the margins) and must specify for each portion the level of protection being
20   asserted.
21                   b) for testimony given in depositions or in other pretrial or trial
22   proceedings that are not open to the public, that the Designating Party identify on
23   the record, before the close of the deposition, hearing, or other proceeding, all
24   protected testimony and specify the level of protection being asserted. When it is
25   impractical to identify separately each portion of testimony that is entitled to
26   protection and it appears that substantial portions of the testimony may qualify for
27   protection, the Designating Party may invoke on the record (before the deposition,
28   hearing, or other proceeding is concluded) a right to have up to 21 days from the
                                               -7-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   date of the deposition to identify the specific portions of the testimony as to which
 2   protection is sought and to specify the level of protection being asserted. Only
 3   those portions of the testimony that are appropriately designated for protection
 4   within the 21 days shall be covered by the provisions of this Stipulated Protective
 5   Order.
 6         Parties shall give the other parties notice if they reasonably expect a
 7   deposition, hearing or other proceeding to include Protected Material so that the
 8   other parties can ensure that only authorized individuals who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
10   proceedings. The use of a document as an exhibit at a deposition shall not in any
11   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
12   – ATTORNEYS’ EYES ONLY.”
13         Transcripts containing Protected Material shall have an obvious legend on
14   the title page that the transcript contains Protected Material, and the title page shall
15   be followed by a list of all pages (including line numbers as appropriate) that have
16   been designated as Protected Material and the level of protection being asserted by
17   the Designating Party. The Designating Party shall inform the court reporter of
18   these requirements. Any transcript that is prepared before the expiration of a 21-
19   day period for designation shall be treated during that period as if it had been
20   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
21   entirety unless otherwise agreed. After the expiration of that period, the transcript
22   shall be treated only as actually designated.
23                     c) for information produced in some form other than documentary
24   and for any other tangible items, that the Producing Party affix in a prominent place
25   on the exterior of the container or containers in which the information or item is
26   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY”. If only a portion or portions of the information or
28   item warrant protection, the Producing Party, to the extent practicable, shall identify
                                                -8-
              [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   the protected portion(s) and specify the level of protection being asserted.
 2         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3   failure to designate qualified information or items does not, standing alone, waive
 4   the Designating Party’s right to secure protection under this Order for such
 5   material. Upon timely correction of a designation, the Receiving Party must make
 6   reasonable efforts to assure that the material is treated in accordance with the
 7   provisions of this Order.
 8   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality that is consistent with the Court’s Scheduling Order.
11   Unless a prompt challenge to a Designating Party’s confidentiality designation is
12   necessary to avoid foreseeable, substantial unfairness, unnecessary economic
13   burdens, or a significant disruption or delay of the litigation, a Party does not waive
14   its right to challenge a confidentiality designation by electing not to mount a
15   challenge promptly after the original designation is disclosed.
16         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
17   resolution process by providing written notice of each designation it is challenging
18   and describing the basis for each challenge. To avoid ambiguity as to whether a
19   challenge has been made, the written notice must recite that the challenge to
20   confidentiality is being made in accordance with this specific paragraph of the
21   Protective Order. The parties shall attempt to resolve each challenge in good faith
22   and must begin the process by conferring directly (in voice to voice dialogue; other
23   forms of communication are not sufficient) within 14 days of the date of service of
24   notice. shall meet and confer in conformity with Local Rule 37 and the Court’s
25   procedures and schedules. In conferring, the Challenging Party must explain the
26   basis for its belief that the confidentiality designation was not proper and must give
27   the Designating Party an opportunity to review the designated material, to
28   reconsider the circumstances, and, if no change in designation is offered, to explain
                                               -9-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   the basis for the chosen designation. A Challenging Party may proceed to the next
 2   stage of the challenge process only if it has engaged in this meet and confer process
 3   first or establishes that the Designating Party is unwilling to participate in the meet
 4   and confer process in a timely manner.
 5         6.3.   Judicial Intervention. If the Parties cannot resolve a challenge without
 6   court intervention, the Designating Party shall comply with Local Rule 37 and the
 7   Court’s procedures and schedules governing pretrial discovery disputes, as
 8   well as any relevant court orders, in seeking judicial intervention. file and serve
 9   a motion to retain confidentiality within 21 days of the initial notice of challenge or
10   within 14 days of the parties agreeing that the meet and confer process will not
11   resolve their dispute, whichever is earlier. In addition, if there is good cause for
12   challenging the designation of a deposition transcript or any portions thereof,
13   the Challenging Party may seek judicial intervention in connection with its
14   challenge by following Local Rule 37 and the Court’s procedures and
15   schedules governing pretrial discovery disputes, as well as any relevant court
16   orders. file a motion challenging a confidentiality designation at any time if there is
17   good cause for doing so, including a challenge to the designation of a deposition
18   transcript or any portions thereof.
19         The burden of persuasion in any such challenge proceeding shall be on the
20   Designating Party. Frivolous challenges and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has
23   waived or withdrawn the confidentiality designation, all parties shall continue to
24   afford the material in question the level of protection to which it is entitled under
25   the Producing Party’s designation until the court rules on the challenge.
26   \\
27   \\
28   \\
                                               -10-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   7. ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order.      When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 15 below (FINAL
 8   DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner1 that ensures that access is limited to the persons
11   authorized under this Order.
12         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16                a)    the Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                b)    the officers, directors, and employees (including House
20   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
21   Action;
22                c)    Experts (as defined in this Order) of the Receiving Party to
23   whom disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                d)    the court and its personnel;
26                e)    court reporters and their staff;
27   1
       It may be appropriate under certain circumstances to require the Receiving Party
28   to store any electronic Protected Material in password-protected form.
                                              -11-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1                  f)   professional jury or trial consultants, mock jurors, and
 2   Professional Vendors to whom disclosure is reasonably necessary for this litigation
 3   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4   A);
 5                  g)   the author or recipient of a document containing the information
 6   or a custodian or other person who otherwise possessed or knew the information;
 7                  h)   during their depositions, witnesses and attorneys for witnesses in
 8   the Action to whom disclosure is reasonably necessary and who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10   agreed by the Designating Party or ordered by the Court. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material must
12   be separately bound by the court reporter and may not be disclosed to anyone
13   except as permitted under this Stipulated Protective Order; and
14                  i)   any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
19   in writing by the Designating Party, a Receiving Party may disclose any
20   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
21   EYES ONLY” only to:
22                  a)   the Receiving Party’s Outside Counsel of Record in this Action,
23   as well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this litigation and who have signed the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26   A;
27                  b)   Experts of the Receiving Party (1) to whom disclosure is
28   reasonably necessary for this litigation, and (2) who have signed the
                                              -12-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                c)     the court and its personnel;
 3                d)     court reporters and their staff, professional jury or trial
 4   consultants, and Professional Vendors to whom disclosure is reasonably necessary
 5   for this litigation and who have signed the “Acknowledgment and Agreement to Be
 6   Bound” (Exhibit A); and
 7                e)     the author or recipient of a document containing the information
 8   or a custodian or other person who otherwise possessed or knew the information.
 9   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10      OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY” that Party must:
15         a)     promptly notify in writing the Designating Party. Such notification
16   shall include a copy of the subpoena or court order;
17         b)     promptly notify in writing the party who caused the subpoena or order
18   to issue in the other litigation that some or all of the material covered by the
19   subpoena or order is subject to this Protective Order. Such notification shall
20   include a copy of this Stipulated Protective Order; and
21         c)     cooperate with respect to all reasonable procedures sought to be
22   pursued by the Designating Party whose Protected Material may be affected.
23         If the Designating Party timely seeks a protective order, the Party served with
24   the subpoena or court order shall not produce any information designated in this
25   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
26   EYES ONLY” before a determination by the court from which the subpoena or
27   order issued, unless the Party has obtained the Designating Party’s permission. The
28   Designating Party shall bear the burden and expense of seeking protection in that
                                               -13-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   court of its confidential material and nothing in these provisions should be
 2   construed as authorizing or encouraging a Receiving Party in this Action to disobey
 3   a lawful directive from another court.
 4   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 5      IN THIS LITIGATION
 6         a)     The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced
 9   by Non-Parties in connection with this litigation is protected by the remedies and
10   relief provided by this Order. Nothing in these provisions should be construed as
11   prohibiting a Non-Party from seeking additional protections.
12         b)     In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                1.     promptly notify in writing the Requesting Party and the Non-
17   Party that some or all of the information requested is subject to a confidentiality
18   agreement with a Non-Party;
19                2.     promptly provide the Non-Party with a copy of the Stipulated
20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
21   specific description of the information requested; and
22                3.     make the information requested available for inspection by the
23   Non-Party, if requested.
24         c)     If the Non-Party fails to object or seek a protective order from this
25   court within 14 days of receiving the notice and accompanying information, the
26   Receiving Party may produce the Non-Party’s confidential information responsive
27   to the discovery request. If the Non-Party timely seeks a protective order, the
28   Receiving Party shall not produce any information in its possession or control that
                                              -14-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   is subject to the confidentiality agreement with the Non-Party before a
 2   determination by the court. Absent a court order to the contrary, the Non-Party
 3   shall bear the burden and expense of seeking protection in this court of its Protected
 4   Material.
 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best
10   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
11   person or persons to whom unauthorized disclosures were made of all the terms of
12   this Order, and (d) request such person or persons to execute the “Acknowledgment
13   and Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other
18   protection, the obligations of the Receiving Parties are those set forth in Federal
19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
20   whatever procedure may be established in an e-discovery order that provides for
21   production without prior privilege review.
22   12.   MISCELLANEOUS
23         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2. Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in
28   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                              -15-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   any ground to use in evidence of any of the material covered by this Protective
 2   Order.
 3         12.3. Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party's request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, except as prohibited by
12   applicable law, each Receiving Party must return all Protected Material to the
13   Producing Party or destroy such material. As used in this subdivision, “all
14   Protected Material” includes all copies, abstracts, compilations, summaries, and any
15   other format reproducing or capturing any of the Protected Material. Whether the
16   Protected Material is returned or destroyed, the Receiving Party must submit a
17   written certification to the Producing Party (and, if not the same person or entity, to
18   the Designating Party) by the 60-day deadline that (1) identifies (by category,
19   where appropriate) all the Protected Material that was returned or destroyed and (2)
20   affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding the foregoing, Counsel are entitled to retain an
23   archival copy of all pleadings, motion papers, trial, deposition, and hearing
24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25   reports, attorney work product, and consultant and expert work product, even if
26   such materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Protective Order as set forth in
28   Section 4.
                                                -16-
              [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1   14.   DURATION
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions
 5

 6         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7

 8   Date: November 28, 2018
 9                                          ___________________________________
10
                                                   KAREN L. STEVENSON
                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -17-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, [print or type full name], of [print or type full address], declare under
 4   penalty of perjury that I have read in its entirety and understand the Stipulated
 5   Protective Order that was issued by the United States District Court for the Central
 6   District of California on [date] in the case of Ping An Insurance (Group) Company
 7   Of China, Ltd. v. Ping An Group Inc. Dba Ping An Insurance Center, 2:18-cv-
 8   03582-JAK (KSx). I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint [print or type full name] of [print or type
18   full address and telephone number] as my California agent for service of process in
19   connection with this action or any proceedings related to enforcement of this
20   Stipulated Protective Order.
21         Date:
22         City and State where sworn and signed:
23         Printed name:
24         Signature:
25

26

27

28
                                               -18-
            [PROPOSED] STIPULATED PROTECTIVE ORDER; CASE NO. 2:18-CV-03582-JAK (KSX)
